                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TODD FUGATE,

        Plaintiff,
                                                   Case No. 20-cv-52-bbc
   v.

BRANDON BIRDSIL, ROSLYN HUNEKE,
KARL M. HOFFMANN, TARA MILLER,
AND HOLLY GUNDERSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                              2/26/2020
        Peter Oppeneer, Clerk of Court                     Date
